--------------------------------------------------------------------------------

Office Lease Agreement

Lessor (hereinafter referred to as Party A)

Chen Zhifang, Chao Jialu

Address: Unit 14D, Building B, Changan Garden, Futian District, Shenzhen, 518000

Telephone: 13902476460

Lessee (hereinafter referred to as Party B)

Shenzhen CCPower Corporation

Business license No: 44030113295389

In accordance with relevant Chinese laws, decrees and pertinent rules and
regulations , Party A and Party B have reached an agreement through friendly
consultation to conclude the following contract.

1.Location of the premises

Party A will lease to Party B the premises and attached facilities all owned by
Party A itself, which is located at Room 706, Cyber Times Tower B, Tairan Road,
Futian District, Shenzhen, China and in good condition for office use.

2. Size of the premises

The registered size of the leased premises is 100 square meters (Gross size).

3. Lease term

The lease term will be from 9 (month) 1 (day) 2011 (year) to 8 (month) 31 (day)
2012 (year). Party A will clear the premises and provide it to Party B for use
before 8 (month) 31 (day) 2011 (year).

4. Rental

4.1. Amount: the rental will be RMB 14,500 per month.

4.2. Payment of rental will be one installment every month(s). The first
installment will be paid before 9 (month) 5 (day) 2011 (year). Each successive
installment will be paid 5th each month.

--------------------------------------------------------------------------------

Party B will pay the rental before using the premises and attached facilities
(In case Party B pays the rental in the form of remittance, the date of
remitting will be the day of payment and the remittance fee will be borne by the
remitter.) Party A will issue a written receipt after receiving the payment.

4.3. If the rental be paid 20 days overdue, Party B will be deemed to have with
drawn from the premises and breach the contract. In this situation, Party A has
the right to take back the premises and take actions against party B's breach.

5. Deposit

5.1. Guarantying the safety and good conditions of the premises and attached
facilities and account of relevant fees are settled on schedule during the lease
term, party B will pay RMB 31,380 to party A as a deposit before 8 (month) 31
(day) 2011 (year). Party A will issue a written receipt after receiving the
deposit.

5.2. Unless otherwise provided for by this contract, Party A will return full
amount of the deposit without interest on the day when this contract expires and
party B clears the premises and has paid all due rental and other expenses.

5.3. In case party B breaches this contract, party A has right to deduct the
default fine, compensation for damage or any other expenses from the deposit .
In case the deposit is not sufficient to cover such items, Party B should pay
the insufficiency within ten days after receiving the written notice of payment
from Party A.

6. Obligations of Party A

6.1. Party A will provide the premises and attached facilities (see the appendix
of furniture list for detail) on schedule to Party B for using.

6.2. In case the premise and attached facilities are damaged by quality
problems, natural damages or disasters, Party A will be responsible to repair
and pay the relevant expenses.

6.3. Party A will guarantee the lease right of the premises. Otherwise, Party A
will be responsible to compensate Party B's losses.

7. Obligations of Party B

7.1. Party B will pay the rental, the deposit and other expenses on time.

7.2. Party B may decorate the premises and add new facilities with Party A's
approval. When this contract expires, Party B may take away the added facilities
which are removable without changing the good conditions of the premises for
normal use.

--------------------------------------------------------------------------------

7.3. Party B will not transfer the lease of the premises or sublet it without
Party A's approval and should take good care of the premises. Otherwise, Party B
will be responsible to compensate any damages of the premises and attached
facilities caused by its fault and negligence.

7.4. Party B will use the premises lawfully according to this contract without
changing the nature of the premises and storing hazardous materials in it.
Otherwise, Party B will be responsible for the damages caused by it

7.5. Party B will bear the cost of utilities such as communications, water,
electricity, gas, management fee etc. on time during the lease term.

8. Termination and dissolution of the contract

8.1. Within two months before the contract expires, Party B will notify Party A
if it intends to extend the leasehold. In this situation, two parties will
discuss matters over the extension.

8.2. When the lease term expires, Party B will return the premises and attached
facilities to Party A within days. Any belongings left in it without Party A's
previous understanding will be deemed to be abandoned by Party B. In this
situation, Party A has the right to dispose of it and Party A will raise no
objection.

8.3. This contract will be effective after being signed by both parties. Any
party has no right to terminate this contract without another party's agreement.
Anything not covered in this contract will be discussed separately by both
parties

9. Breach of the contract

9.1. During the lease term, any party who fails to fulfill any article of this
contract without the other party's understanding will be deemed to breach the
contract. Both parties agree that the default fine will be RMB 31,380. In case
the default fine is not sufficient to cover the loss suffered by the faultless
party, the party in breach should pay additional compensation to the other
party.

9.2. Both parties will solve the disputes arising from execution of the contract
or in connection with the contract through friendly consultation. In case the
agreement cannot be reached, any party may summit the dispute to the court that
has the jurisdiction over the matter.

10. Miscellaneous

10.1. Any annex is the integral part of this contract. The annex and this
contract are equally valid.

10. 2. There are 2 originals of this contract. Each party will hold 1
original(s).

10.3. Other special terms will be listed bellows:

--------------------------------------------------------------------------------

Party A : /s/ Chen Zhifang, Chao Jialu

Address: Unit 14D, Building B, Changan Garden, Futian District, Shenzhen, 518000

Telephone: 13902476460

 

Party B : /s/ Shenzhen CCPower Corporation

Business license No: 44030113295389

Telephone: 13502832811

--------------------------------------------------------------------------------